1    Javier F. Garcia, Bar No. 296846                           JS-6
     JGarcia@perkinscoie.com
2    PERKINS COIE LLP
     1888 Century Park E., Suite 1700
3    Los Angeles, CA 90067-1721
     Telephone: 310.788.9900
4    Facsimile: 310.788.3399
5    Attorneys for Defendant
     Golden State FC LLC
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10                                      EASTERN DIVISION
11
12   DION FOX,                                    Case No. 5:18-CV-02066-JFW (KKx)
13                         Plaintiff,
14            v.                                  ORDER GRANTING DISMISSAL
15   GOLDEN STATE FC LLC, a
     Delaware Limited Liability Company
16   d/b/a AMAZON FULFILLMENT
     SERVICES, INC.; Doe 1, an
17   individual; and Does 2-20, inclusive,
18                         Defendant.
19
              The parties have filed a joint motion to dismiss this case under Federal Rule
20
     of Civil Procedure 41(a)(1)(A)(ii). The Court grants the motion and dismisses the
21
     case with prejudice. Each party shall bear its own respective attorney’s fees and
22
     costs.
23
24   DATE: May 10, 2019
25                                                   Hon. John F. Walter
26                                                   U.S. District Court Judge
27
28
                                                                  ORDER GRANTING DISMISSAL

                                                                                     143900092.1
